959 So. 2d 279 (2007)
T.M., a juvenile, Petitioner,
v.
Dale DOBULER, Superintendent Miami-Dade Regional Juvenile Detention Center, and The State of Florida, Respondents.
No. 3D07-294.
District Court of Appeal of Florida, Third District.
February 7, 2007.
Rehearing and Rehearing Denied July 26, 2007.
*280 Bennett H. Brummer, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for petitioner.
Bill McCollum, Attorney General, and Jill K. Traina, Assistant Attorney General, for respondents.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
Rehearing and Rehearing En Banc Denied July 26, 2007.
PER CURIAM.
We deny the petition for writ of habeas corpus. § 985.037(1), Fla. Stat. (2007) ("The court may punish any child for contempt for interfering with the court . . ., or for violating any provision of this chapter or order of the court relative thereto."); see also G.S. v. State, 709 So. 2d 122, 123-24 (Fla. 5th DCA 1998)("Contempt appears to be an alternative permissible procedure to address juvenile violators of community control."); cf. Cason v. State, 604 So. 2d 928 (Fla. 3d DCA 1992)(where an adult defendant allegedly violated condition of probation and there is no indirect criminal contempt statute, the exclusive method for charging and trying the alleged violation was provided for in section 948.06, Florida Statutes (1991) [violation of probation or community control], rather than by indirect criminal contempt). However, we remand for the trial court to enter an order complying with Florida Rule of Juvenile Procedure 8.150(b).
Petition denied and case remanded for further proceedings.